Appeal and cross appeal from an order of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered March 24, 2006 in a personal injury action. The order, among other things, granted the motion of defendant Orbaker’s Fruit Farm, Inc. for summary judgment dismissing the complaint against it and denied the cross motion of defendant Paul C. Pink for summary judgment dismissing the complaint against him.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Centra, J.E, Lunn, Peradotto and Pine, JJ.